UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 Commission File No. 000-22750 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 33-0224120 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7676 Hazard Center Drive, Suite 1500 San Diego, CA 92108 (Address of principal executive offices) (Zip Code) 619-881-2800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer(as defined in Rule 12b-2 of the Exchange Act).Check one: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a blank check company (as defined in Rule 12b-2 of the Exchange Act). YesoNox At March 31, 2013, a total of 13,045,465 shares of registrant’s common stock were outstanding. Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 6. Exhibits 13 Signatures 14 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements ROYALE ENERGY, INC. BALANCE SHEETS March 31, 2013 December 31, 2012 (Unaudited) (Audited) ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, net Prepaid Expenses Inventory Total Current Assets Other Assets Oil and Gas Properties, at cost, (successful efforts basis), Equipment and Fixtures Total Assets $ $ See notes to unaudited financial statements 1 Table of Contents ROYALE ENERGY, INC. BALANCE SHEETS March 31, 2013 December 31, 2012 (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable and Accrued Expenses $ $ Current Portion of Long-Term Debt Current Portion of Deferred Tax Liability Deferred Revenue from Turnkey Drilling Total Current Liabilities Noncurrent Liabilities: Asset Retirement Obligation Total Noncurrent Liabilities Total Liabilities Stockholders' Equity: Common Stock, no par value, authorized 20,000,000 shares, 13,045,465 and 12,545,465 shares issued; 13,045,465 and 12,545,465 shares outstanding, respectively Convertible preferred stock, Series AA, no par value, 147,500 shares authorized; 52,784 and 52,784 shares issued and outstanding, respectively Accumulated (Deficit) ) ) Paid in Capital Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited financial statements 2 Table of Contents ROYALE ENERGY, INC. STATEMENTS OF COMPREHENSIVE LOSS FOR THE QUARTER ENDED MARCH 31, 2 2012-Restated (Unaudited) (Unaudited) Revenues: Sale of Oil and Gas $ $ Supervisory Fees and Other Total Revenues Costs and Expenses: General and Administrative Turnkey Drilling and Development Lease Operating Geological and Geophysical Expense 0 Inventory Write Down 0 Legal and Accounting Marketing Depreciation, Depletion and Amortization Total Costs and Expenses Gain on Sale of Assets 0 Loss From Operations (1,154,929 ) (1,892,734 ) Other Income (Expense): Interest Expense (200,868 ) (32,738 ) Loss Before Income Tax Expense (1,355,797 ) (1,925,472 ) Income Tax Benefit 0 (558,617 ) Net Loss $
